In this action by nine ministers of the Church of God in Christ against two bishops thereof for damages for malicious interference with their practice as ministers, and for libel, slander and conspiracy to commit each of the *946foregoing torts, plaintiffs appeal from an order granting defendants’ motion for the taking of testimony of a witness on written interrogatories in Memphis, Tennessee, before Walter Chandler, commissioner, and from that part of an order on reargument as adheres to the original decision. Order on reargument, insofar as appealed from, modified so as to provide that the examination be held on open commission before said commissioner, and as so modified, order affirmed, with $10 costs and disbursements to appellants. Upon the facts and circumstances of this case, the testimony of the witness should be taken on an open commission; and it was, therefore, an improvident exercise of discretion to direct written interrogatories. Appeal from original order dismissed, without costs. (Edell v. Edell, 279 App. Div. 657.) Nolan, P. J., Adel, Wenzel, MaeCrate and Schmidt, JJ., concur.